OPINION AND ORDER
GEORGE FRANCIS BASON, Jr., Bankruptcy Judge.
Before the Court is the Trustee’s application for an order directing Bernard Gold-*23stein to turn over certain property of the estate. Goldstein is a principal shareholder of the Debtor corporation. The Trustee asserts that Goldstein “holds certain keys” to a condominium unit which is property of the estate “and certain other records [“documents”] of the estate.”
Bankruptcy Rule 7001(1) defines an “adversary proceeding” as a “proceeding in a bankruptcy court (1) to recover money or property ...” The Rule sets out four exceptions, but none of them applies in this case. The exceptions for 11 U.S.C. §§ 554(b) and § 725 do not apply because the Trustee seeks to recover property, not to abandon or otherwise dispose of it. The exceptions for Bankruptcy Rules 2017 and 6002 do not apply because Goldstein is not the Debtor’s attorney, nor is he a custodian, as defined in 11 U.S.C. § 101(10).
Since the Trustee’s turnover proceeding against Goldstein is a “proceeding ... to recover ... property,” the Trustee must proceed in the manner prescribed for adversary proceedings. An adversary proceeding must be commenced by filing a complaint, followed by issuance of a summons. (Bankruptcy Rules 7003 and 7004.) The full panoply of procedural requirements and safeguards set forth in Part VII of the Bankruptcy Rules applies in an adversary proceeding. In re 1438 Meridian Place, N.W., Inc., 11 B.R. 352 (Bankr.D.C.1981); In re 221A Holding Corp., 1 B.R. 506, 510, 5 B.C.D. 949 (D.C.E.D.Pa.1979) (“Since it appears that a turnover proceeding ... is an action to recover property ..., any further proceedings regarding turnover are governed by Part VII of the Bankruptcy Rules.”
NOW THEREFORE IT IS ORDERED that the Trustee’s application is DENIED, without prejudice to the filing of a complaint to commence an adversary proceeding seeking the same relief.